opinión disidente del
juez asociado señor wolf.
Disiento por el fundamento de qae no existe base alguna para ir contra la conclusión general beclia por la corte inferior de qae no existen daños y perjuicios excepto los espe-cíficos declarados probados. La corte inferior evidentemente no creyó a los testigos en cnanto a los demás daños gene-rales lo mismo qae este tribanal, según* parece, no creyó qae los daños fueron tan extensos como alegaron algunos de los testigos. No encuentro en los autos razón alguna para esta distinción.